DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/20/2022 has been entered. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-20 have been considered but are not persuasive.
In response to applicant's argument that the reference fails to show certain features of the applicant’s invention as recited in claim 1, specifically, “a light protection structure for reducing impingement upon the imager of spectral energy outside of the FOV; the light protection structure comprising one or more structures selected from the group consisting of light shield(s), light baffle(s) and fixed/variable apertures that are operative to reduce impingement upon the imager
a control module for orienting the imager such that at an expected time the FOV includes spectral energy including Earthshine reflected from the object of interest” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art, and that interpretation is taught by the combination described below
Regarding claim 1, the references Jim and Britton are analogous, combinable, and teach all recited features of the above limitations.
Jim describes a system of telescopes to track space objects. Column 2 line 12-19 and 33-41 of the specification cites, “the present invention provides imaging of satellites and other space objects and tracking of satellites from the Earth. The invention provides cameras and telescopes that suppress through the use of cold traps infrared background from telescopes and optics, as seen by the infrared detectors… The new infrared (IR) capability will allow a system to achieve operations continuously, day and night, provided that clouds of too great of an optical thickness do not intervene. The invention provides an infrared capability in persistent observational surveillance for enhanced space situational awareness.” This teaches that it is known in the art to track space objects during the daytime, when light reflected off of the space object may include light reflected off of the Earth (earthshine). Therefore Jim teaches a telescopic apparatus needed for the contextual framing of the combination of Jim and Britton as it pertains to the above limitations in question. 
Britton describes a system of telescopes to track space objects. Paragraph 34 of the specification cites, “Some embodiments provide significant advantages over conventional dome designs. For instance, the baffle shields the telescope and sensor system from stray light, such as sunlight, moonlight, or artificial light sources (e.g., lasers) that would otherwise degrade the performance of the telescope and sensor system enclosed within the Calotte dome. The telescope may operate during daytime by pointing and tracking objects that are separated in angle from the sun. In certain applications, these angles may be several degrees, such as when an optical communication system must establish a link to an interplanetary spacecraft nearly collinear with the Earth-sun line of sight. In other applications, this angle may be more substantial, such as when a passive sensor, a laser adaptive optics system, or a directed energy system is tracking a satellite or airplane during daytime. Calotte dome system 300 of FIG. 3 shows such a dome with a baffle that can observe targets while being shielded from light from the sun, the moon, laser jammers, etc., improving performance against observational targets, such as airplanes, satellites, stars, galaxies, etc.” Therefore Britton teaches “a light protection structure for reducing impingement upon the imager of spectral energy outside of the FOV; the light protection structure comprising one or more structures selected from the group consisting of light shield(s), light baffle(s) and fixed/variable apertures that are operative to reduce impingement upon the imager
a control module for orienting the imager such that at an expected time the FOV includes spectral energy including Earthshine reflected from the object of interest” when taken in combination with Jim. If it is known to be able to track the position of objects in orbit and orient the imager to them, and if it is known to image space objects during the day, then it is contemplated that at some point in time when an imager position is oriented towards a space object during daylight imaging, light reflected off of the space object may include light reflected off of the Earth (earthshine). It is also noted that the claim language only requires that a light protection structure [in this case selected as a “baffle”] reduces impingement on the FOV of the telescopic apparatus or telescope, which in the case of Britton, may be broadly interpreted in common parlance to be the entire overall telescope structure including the dome. Even if the baffle of Britton does not satisfy applicant’s particular definition of a baffle within the telescope barrel, one of ordinary skill, operating from common parlance, would not be restricted to that interpretation of the claim, as a baffle on the telescope apparatus as a whole satisfies the language of the claim. 
All of the above references are analogous in the field of systems of telescopes to track space objects. Furthermore, when these references are taken together in combination, the above described feature is taught. Examiner reasserts that claim language is given the broadest reasonable interpretation as would be understood by one of ordinary skill in the art, Therefore, even if Earthshine is not intended to be the primary source of illumination of the object at a certain time, one of ordinary skill would recognize that if some marginal, even miniscule amount of Earthshine spectral energy illuminates the object even slightly at any arbitrarily expected time this would satisfy the language of the claim, “a control module for orienting the imager such that at an expected time the FOV includes spectral energy including Earthshine reflected from the object of interest,” because broadly, the orientation and expected time can be chosen for a reason totally independent of any Earthshine consideration and still coincidentally contain a marginal amount of Earthshine, satisfying the claim. This is not hindsight reasoning, as it is obvious that marginal, even negligible amounts of Earthshine will be included in the total spectral energy of an image of an object taken at many times during the day where the illumination of the Sun hits the Earth at some angle and marginal amounts of that light reflect from Earth onto the object, even if the inclusion Earthshine is not considered at all. While this interpretation may be broad, Examiner maintains it is reasonable due to the broad construction of the claim language. Examiner notes that if the claim were to be amended to include that an orientation is intentionally chosen in order to have Earthshine function as the primary source of illumination as applicant appears to intend, or if consideration of Earthshine is somehow necessarily linked to the control process or decision making of the telescopic apparatus, then it would overcome the current rejection and require further search and consideration. However, under the current construction of the claim language, the current rejection is maintained. 
The motivations for combination of these references are as described in the 35 U.S.C. 103 rejection below. 
This same reasoning applies to claims 16 and 19, which are analogous to claim 1, at least with regard to the limitations in question.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-11, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jim et al. (US 9423341) (hereinafter Jim) in view of Britton (US 20200241279) (hereinafter Britton).
Regarding claim 1, Jim teaches A telescopic apparatus for viewing orbiting or flying objects in daylight (see Jim column 2 lines 12-19 and 33-41 regarding daytime acquisition of space objects by telescope), comprising: 
an imager having a field of view (FOV), and being for receiving a light beam from a portion of sky defined by the field of view (FOV) (see Jim column 6 lines 27-41 regarding IR cameras with a field of view and column 2 lines 12-19 regarding acquisition of space objects by telescope); 
a filter for reducing impingement upon the imager of spectral energy of wavelengths below a threshold wavelength, wherein the threshold wavelength comprises a wavelength at which total spectral radiance noise in an image is less than a spectral radiance of an object of interest in the image (see Jim column 6 lines 27-41 regarding IR cameras with IR band noise filters that filter to a band meaning that low threshold is defined to decrease noise);
enables the imager to capture imaging data associated with the object of interest, whereby the captured imaging data confirms an expected orbit or flight trajectory of the object of interest (see Jim column 2 lines 12-19 and 33-41 regarding daytime acquisition of space objects by telescope and column 3 lines 34-58 regarding orbital determination).
However, Jim does not explicitly teach a light protection structure or orientation control as needed for the limitations of claim 1. 
Britton, in a similar field of endeavor, teaches a light protection structure for reducing impingement upon the imager of spectral energy outside of the FOV; the light protection structure comprising one or more structures selected from the group consisting of light shield(s), light baffle(s) and fixed/variable apertures that are operative to reduce impingement upon the imager (see Britton paragraph 34 regarding daytime operating satellite that includes a baffle that shields the telescope FOV from stray light outside the FOV);
a control module for orienting the imager such that at an expected time the FOV includes spectral energy including Earthshine reflected from the object of interest (see Britton paragraph 33-34 and figure 3 regarding azimuth and elevation controls to orient a telescope during daytime operation. Broadly, the claim language only speaks of a vague "expected time" at which the FOV includes Earthshine that comes from the sun, reflects off the earth, and illuminates the target. This expected time may be any arbitrary time that a target is observed, which includes daytime imaging, as provided by Britton. Figure 3 illustrates that a telescope may be controlled to image a target at expected times, and that there are expected times that will include earthshine on the target. The claim language is silent as to whether Earthshine itself is used to help orient the telescope),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Jim to include the teaching of Britton by incorporating the light protection structures and telescope aiming controls in order to execute the aiming considerations of Jim so that Jim is able to image objects of interest in the daylight when Earthshine reflects off of them. Even if Earthshine is not intended to be the primary source of illumination of the object at a certain time, one of ordinary skill would recognize that if some marginal, even miniscule amount of Earthshine spectral energy illuminates the object even slightly at any arbitrarily expected time this would satisfy the language of the claim, because broadly, the orientation and expected time can be chosen for a reason totally independent of any Earthshine consideration and still coincidentally contain a marginal amount of Earthshine, satisfying the claim.
One would be motivated to combine these teachings in order to provide methods for accurate positioning of a telescope (see Britton paragraph 1).
Regarding claim 8, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Jim and Britton teaches wherein the control module is further configured to select a time of viewing the object of interest in response to local albedos associated with the telescopic apparatus (see Jim column 1 lines 47-56 regarding the time of day affecting the level of system noise, which one of ordinary skill in the art would understand to include albedo of objects include atmospheric cloud cover- in combination with Britton, the system may be designed to choose the time of day to view the object in response to the noise).
Regarding claim 9, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Jim and Britton teaches wherein the control module is further configured to adapt aim parameters of the telescopic apparatus in response to a position associated with the object of interest and generated using radar or lidar (see Jim column 1 lines 27-28 regarding radar systems currently handling daytime observation, column 3 lines 34-58 regarding orbital determination and column 6 lines 61-64 regarding aiming imager at known location of GEO- in combination with Britton, the telescope may be controlled to aim to the GEO with these known parameters).
Regarding claim 10, the combination of Jim and Britton teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Jim and Britton teaches wherein the control module is further configured to adapt the aim parameters in response to one or more of an orbit, flight path, trajectory and ballistic characteristic of the object of interest (see Jim column 1 lines 27-28 regarding radar systems currently handling daytime observation, column 3 lines 34-58 regarding orbital determination and column 6 lines 61-64 regarding aiming imager at known location of GEO- in combination with Britton, the telescope may be controlled to aim to the GEO with these known parameters).
Regarding claim 11, the combination of Jim and Britton teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Jim and Britton teaches wherein the control module is further configured to adapt the aim parameters in response to an anticipated movement of the object of interest (see Jim column 1 lines 27-28 regarding radar systems currently handling daytime observation, column 3 lines 34-58 regarding orbital determination and column 6 lines 61-64 regarding aiming imager at known location of GEO- in combination with Britton, the telescope may be controlled to aim to the GEO with these known parameters).
Regarding claim 16, Jim teaches A method of using a telescope to rapidly confirm an orbit or flight path of an object of interest (see Jim column 2 lines 12-19 and 33-41 regarding daytime acquisition of space objects by telescope), comprising:
filtering the light beam to reduce impingement upon an imager of spectral energy of wavelengths below a threshold wavelength, wherein the threshold wavelength comprises a wavelength at which total spectral radiance noise in an image is less than a spectral radiance of the object of interest in the image (see Jim column 6 lines 27-41 regarding IR cameras with IR band noise filters that filter to a band meaning that low threshold is defined to decrease noise); and 
capturing imaging data associated with the object of interest, wherein the captured imaging data is suitable for use in confirming an expected orbit or flight path associated with the object of interest (see Jim column 2 lines 12-19 and 33-41 regarding daytime acquisition of space objects by telescope and column 3 lines 34-58 regarding orbital determination).
However, Jim does not explicitly teach observing of a portion of sky as needed for the limitations of claim 16. 
Britton, in a similar field of endeavor, teaches orienting the telescope to observe a portion of sky during a daytime time period wherein a field of view (FOV) of the telescope is expected to include a light beam including spectral energy including Earthshine reflected from the object of interest (see Britton paragraph 33-34 and figure 3 regarding azimuth and elevation controls to orient a telescope during daytime operation. Broadly, the claim language only speaks of a vague "expected time" at which the FOV includes Earthshine that comes from the sun, reflects off the earth, and illuminates the target. This expected time may be any arbitrary time that a target is observed, which includes daytime imaging, as provided by Britton. Figure 3 illustrates that a telescope may be controlled to image a target at expected times, and that there are expected times that will include earthshine on the target. The claim language is silent as to whether Earthshine itself is used to help orient the telescope);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Jim to include the teaching of Britton by incorporating the light protection structures and telescope aiming controls in order to execute the aiming considerations of Jim so that Jim is able to image objects of interest in the daylight when Earthshine reflects off of them. Even if Earthshine is not intended to be the primary source of illumination of the object at a certain time, one of ordinary skill would recognize that if some marginal, even miniscule amount of Earthshine spectral energy illuminates the object even slightly at any arbitrarily expected time this would satisfy the language of the claim, because broadly, the orientation and expected time can be chosen for a reason totally independent of any Earthshine consideration and still coincidentally contain a marginal amount of Earthshine, satisfying the claim.
One would be motivated to combine these teachings in order to provide methods for accurate positioning of a telescope (see Britton paragraph 1).
Dependent claim 18 is analogous in scope to claim 9, and is rejected according to the same reasoning.
Regarding claim 19, Jim teaches A system for viewing orbiting or flying objects during daylight hours (see Jim column 2 lines 12-19 and 33-41 regarding daytime acquisition of space objects by telescope), comprising: 
a telescope, configured to receive at an imager a light beam from a portion of sky defined by a field of view (FOV) of the imager (see Jim column 6 lines 27-41 regarding IR cameras with a field of view and column 2 lines 12-19 regarding acquisition of space objects by telescope); 
the telescope including a filter configured to reduce impingement upon the imager of spectral energy of wavelengths below a threshold wavelength, wherein the threshold wavelength comprises a wavelength at which total spectral radiance noise in an image is less than a spectral radiance of the object of interest in the image (see Jim column 6 lines 27-41 regarding IR cameras with IR band noise filters that filter to a band meaning that low threshold is defined to decrease noise);
wherein the captured imaging data is suitable for use in confirming an expected orbit or flight path associated with the object of interest (see Jim column 2 lines 12-19 and 33-41 regarding daytime acquisition of space objects by telescope and column 3 lines 34-58 regarding orbital determination).
However, Jim does not explicitly teach orientation control as needed for the limitations of claim 19. 
Britton, in a similar field of endeavor, teaches the telescope including a light protection structure configured to reduce impingement upon the imager of spectral energy outside of the FOV; the light protection structure comprising one or more structures selected from the group consisting of light shield(s), light baffle(s) and fixed/variable apertures that are operative to reduce impingement upon the imager (see Britton paragraph 34 regarding daytime operating satellite that includes a baffle that shields the telescope FOV from stray light outside the FOV);
the telescope including a control module configured to adapt telescope aim parameters such that at an expected time the FOV includes spectral energy including Earthshine reflected from an object of interest, and configured to cause the imager to capture imaging data associated with the object of interest (see Britton paragraph 33-34 and figure 3 regarding azimuth and elevation controls to orient a telescope during daytime operation. Broadly, the claim language only speaks of a vague "expected time" at which the FOV includes Earthshine that comes from the sun, reflects off the earth, and illuminates the target. This expected time may be any arbitrary time that a target is observed, which includes daytime imaging, as provided by Britton. Figure 3 illustrates that a telescope may be controlled to image a target at expected times, and that there are expected times that will include earthshine on the target. The claim language is silent as to whether Earthshine itself is used to help orient the telescope),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Jim to include the teaching of Britton by incorporating the light protection structures and telescope aiming controls in order to execute the aiming considerations of Jim so that Jim is able to image objects of interest in the daylight when Earthshine reflects off of them. Even if Earthshine is not intended to be the primary source of illumination of the object at a certain time, one of ordinary skill would recognize that if some marginal, even miniscule amount of Earthshine spectral energy illuminates the object even slightly at any arbitrarily expected time this would satisfy the language of the claim, because broadly, the orientation and expected time can be chosen for a reason totally independent of any Earthshine consideration and still coincidentally contain a marginal amount of Earthshine, satisfying the claim.
One would be motivated to combine these teachings in order to provide methods for accurate positioning of a telescope (see Britton paragraph 1).
Claims 2-3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jim et al. (US 9423341) (hereinafter Jim) in view of Britton (US 20200241279) (hereinafter Britton), further in view of Skaff et al. (US 20130201342) (hereinafter Skaff).
Regarding claim 2, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach the spectral radiance range as needed for the limitations of claim 2. 
Skaff, in a similar field of endeavor, teaches wherein the spectral radiance of the object of interest is approximately 0.7 μm to 1.0 μm (see Skaff paragraph 19 regarding a known NIR detection range of 0.7 to 1.0 μm, combinable and applicable for a detection range for the IR sensing of Jim).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Skaff by incorporating the consideration of IR spectral ranges of Skaff in the imaging parameters of Jim. Jim and Skaff are analogous in the field of IR imaging. 
One would be motivated to combine these teachings in order to provide teachings relating to IR imaging (see Skaff paragraph 1).
Regarding claim 3, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach the spectral radiance range as needed for the limitations of claim 3. 
Skaff, in a similar field of endeavor, teaches wherein the spectral radiance of the object of interest is approximately 0.7 μm to 2.5 μm (see Skaff paragraph 19 regarding a known IR reflection band of 0.7 to 2.5 μm, combinable and applicable for a detection range for the IR sensing of Jim).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Skaff by incorporating the consideration of IR spectral ranges of Skaff in the imaging parameters of Jim. Jim and Skaff are analogous in the field of IR imaging. 
One would be motivated to combine these teachings in order to provide teachings relating to IR imaging (see Skaff paragraph 1).
Dependent claim 17 is analogous in scope to claim 2, and is rejected according to the same reasoning.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jim et al. (US 9423341) (hereinafter Jim) in view of Britton (US 20200241279) (hereinafter Britton), further in view of Herendeen et al. (US 8189189) (hereinafter Herendeen).
Regarding claim 4, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach the photodetector type as needed for the limitations of claim 4. 
Herendeen, in a similar field of endeavor, teaches wherein the imager comprises a Silicon (Si) photodetector (see Herendeen column 4 lines 24-65 regarding various detectors for light ranges, including IR light, and an Si photodetector).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Herendeen by incorporating the types of IR photodetectors as the IR photodetector in a telescope of JimHimhgefewefe. Jim and Herendeen are analogous in the field of IR imaging.
One would be motivated to combine these teachings in order to provide teachings relating to IR imaging (see Herendeen column 4 lines 25-28).
Regarding claim 5, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach the photodetector type as needed for the limitations of claim 5. 
Herendeen, in a similar field of endeavor, teaches wherein the imager is selected from the group consisting of an Indium Arsenide (InAs) photodetector and a gallium arsenide (GaAs) photodetector (see Herendeen column 4 lines 24-65 regarding various detectors for light ranges, including IR light, and an InAs and InGaAs photodetector, from which one of ordinary skill in the art would know also of a GaAs semiconductor photodetector).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Herendeen by incorporating the types of IR photodetectors as the IR photodetector in a telescope of JimHimhgefewefe. Jim and Herendeen are analogous in the field of IR imaging.
One would be motivated to combine these teachings in order to provide teachings relating to IR imaging (see Herendeen column 4 lines 25-28).
Regarding claim 6, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach the photodetector type as needed for the limitations of claim 6. 
Herendeen, in a similar field of endeavor, teaches wherein the imager is selected from the group consisting of an indium gallium arsenide (InGaAs) photodetector, a Germanium (Ge) photodetector, a Lead sulfide (PbS) photodetector, an Indium antimonide (InSb) photodetector, a Mercury Cadmium telluride (MCT) photodetector, a lead selenide (PbSe) photodetector, and a Photovoltaic Mercury Cadmium Telluride (PV MCT) photodetector (see Herendeen column 4 lines 24-65 regarding various detectors for light ranges, including IR light, and all of the above semiconductor photodetectors, explicitly).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Herendeen by incorporating the types of IR photodetectors as the IR photodetector in a telescope of JimHimhgefewefe. Jim and Herendeen are analogous in the field of IR imaging.
One would be motivated to combine these teachings in order to provide teachings relating to IR imaging (see Herendeen column 4 lines 25-28).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jim et al. (US 9423341) (hereinafter Jim) in view of Britton (US 20200241279) (hereinafter Britton), further in view of Kerr et al. (US 4221966) (hereinafter Kerr).
Regarding claim 7, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach a selectable filter as needed for the limitations of claim 7. 
Kerr, in a similar field of endeavor, teaches wherein the control module is further configured to select a filter in response to local albedos associated with the telescopic apparatus (see Kerr column 1 lines 26-45 regarding background noise clutter for IR surveillance that includes clouds and objects that reflect sunlight [albedo] and column 8 lines 17-25 regarding selectable frequency bandwidth filters for background clutter rejection).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Kerr by incorporating the selectable filter control of Kerr to be activated in response to the local albedo of atmospheric conditions in IR imaging. Jim and Kerr are analogous in the field of IR imaging, where atmospheric albedo conditions would produce noise.
One would be motivated to combine these teachings in order to provide selectable background rejection in IR imaging (see Kerr column 8 lines 17-25).
Claims 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jim et al. (US 9423341) (hereinafter Jim) in view of Britton (US 20200241279) (hereinafter Britton), further in view of Friedman et al. (US 6278100) (hereinafter Friedman).
Regarding claim 12, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach optical correction as needed for the limitations of claim 12. 
Friedman, in a similar field of endeavor, teaches wherein: the FOV of the imager is defined by optical receiving and redirecting components of an optical system; and the control module is further configured to adapt one or more of the optical receiving and redirecting components to adapt thereby the FOV (see Friedman column 5 lines 9-14 regarding adjusting the position of primary, secondary, and deformable mirrors using synthetic guide star [object of interest] and column 3 lines 32-35 regarding secondary mirror that controls tilt and column 8 lines 45-49 regarding control of FOV with tilt mirror).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Friedman by incorporating the optical correction methods of Friedman into the telescope optics of Jim. Jim and Friedman are analogous in the field of ground based space viewing telescopes.
One would be motivated to combine these teachings in order to provide teachings relating to optical correction in ground based space viewing telescopes (see Friedman column 2 lines 15-30).
Regarding claim 13, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach optical correction as needed for the limitations of claim 13. 
Friedman, in a similar field of endeavor, teaches wherein the FOV of the imager is defined by optical receiving and redirecting components of an optical system; and the control module is further configured provide tip/tilt correction of the optical system components in response to received imagery associated with the object of interest (see Friedman column 5 lines 9-14 regarding adjusting the position of primary, secondary, and deformable mirrors using synthetic guide star [object of interest] and column 3 lines 32-35 regarding secondary mirror that controls tilt and column 8 lines 45-49 regarding control of FOV with tilt mirror).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Friedman by incorporating the optical correction methods of Friedman into the telescope optics of Jim. Jim and Friedman are analogous in the field of ground based space viewing telescopes.
One would be motivated to combine these teachings in order to provide teachings relating to optical correction in ground based space viewing telescopes (see Friedman column 2 lines 15-30).
Regarding claim 14, the combination of Jim, Britton, and Friedman teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Jim, Britton, and Friedman teaches wherein the control module is further configured provide higher order correction of the optical system components in response to received imagery associated with the object of interest (see Friedman column 5 lines 9-14 regarding adjusting the position of primary, secondary, and deformable mirrors using synthetic guide star [object of interest] and column 6 lines 20-38 regarding correction of higher order aberrations by actuator to form the mirror into different shapes).
One would be motivated to combine these teachings in order to provide teachings relating to optical correction in ground based space viewing telescopes (see Friedman column 2 lines 15-30).
Regarding claim 15, the combination of Jim, Britton, and Friedman teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Jim, Britton, and Friedman teaches wherein the control module provides higher order correction using at least one of a space object or other object of interest as a guide star (see Friedman column 5 lines 9-14 regarding adjusting the position of primary, secondary, and deformable mirrors using synthetic guide star [object of interest] and column 6 lines 20-38 regarding correction of higher order aberrations by actuator to form the mirror into different shapes).
One would be motivated to combine these teachings in order to provide teachings relating to optical correction in ground based space viewing telescopes (see Friedman column 2 lines 15-30).
Dependent claim 20 is analogous in scope to claim 13, and is rejected according to the same reasoning.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483                                                                                                                                                                                                        

/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        May 31, 2022